Deceased was employed by the employer as vice-president and salesman, and at the time of injury was inspecting a building which was being wrecked, with a view to the purchase of the used materials and again using them in the erection of a warehouse which the employer was about to construct. The employer was engaged in wholesale and retail sale of beer and ale. The policy covered salesmen, all business operations and operative management conducted at or from the employer’s place of business. The evidence justifies the finding that the policy covered the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.